     Case 5:21-cv-00013-LGW-BWC Document 12 Filed 01/13/21 Page 1 of 9




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

ANTHONY BUCHANAN,
            Plaintiff,
v.                                            CIVIL ACTION
                                              NO. 1:20-cv-04108-TCB-CCB
PCC AIRFOILS, LLC,
               Defendant.

     DEFENDANT PCC AIRFOILS, LLC’S ANSWER TO PLAINTIFF’S
                        COMPLAINT
      Defendant PCC Airfoils, LLC (“Defendant”) answers Plaintiff’s Complaint

for Damages “Complaint” as follows:

                         JURISDICTION AND VENUE

      1.     Defendant admits that Plaintiff invokes the court’s “federal question”

jurisdiction pursuant to 28 U.S.C. § 1331 and further admits that Plaintiff purports

to bring a claim under the Family and Medical Leave Act (“FMLA”). 42 U.S.C.

§2000e, et seq. Defendant denies that Plaintiff is entitled to any recovery under the

FMLA and denies any remaining allegations contained in Paragraph 1.

      2.     Defendant denies Paragraph 2. Specifically, Defendant denies any and

all unlawful employment practices. Further, Defendant has not engaged in any

employment practices in this district whatsoever. Plaintiff was employed by

Defendant in Douglas, Georgia and the employment practices complained of took
     Case 5:21-cv-00013-LGW-BWC Document 12 Filed 01/13/21 Page 2 of 9




place in Douglas, Georgia. Thus, Plaintiff’s lawsuit is improperly filed in the

Northern District of Georgia. Accordingly, Defendant is simultaneously filing a

Motion to Transfer to the Southern District of Georgia, Waycross Division.

                                    PARTIES

      3.    Defendant admits Paragraph 3.

      4.    Defendant denies Paragraph 4.

      5.    Defendant denies Paragraph 5.

                          FACTUAL ALLEGATIONS

      6.    Defendant admits that it is covered by the FMLA. Defendant further

admits that it employed Plaintiff. Defendant denies all wrongdoing and any

remaining allegations in Paragraph 6.

      7.    Defendant admits Paragraph 7.

      8.    Defendant lacks knowledge and information sufficient to admit or

deny Paragraph 8 and therefore denies same.

      9.    Defendant admits that Plaintiff could not perform the essential

functions of his position unless he was able to wear protective footwear. Defendant

denies all remaining allegations in Paragraph 9.

      10.   Defendant denies Paragraph 10.

      11.   Defendant denies Paragraph 11.


                                         2
     Case 5:21-cv-00013-LGW-BWC Document 12 Filed 01/13/21 Page 3 of 9




       12.    Defendant denies Paragraph 12.

       13.    Defendant denies Paragraph 13.

       14.    Defendant denies Paragraph 14.

       15.    Defendant admits Paragraph 15.

       16.    Defendant denies Paragraph 16.

       17.    Defendant denies Paragraph 17.

       18.    Defendant denies Paragraph 18.

       19.    Defendant denies Paragraph 19.

       20.    Defendant denies Paragraph 20.

       21.    Defendant denies Paragraph 21.

       22.    Defendant denies Paragraph 22.

       23.    Defendant denies Paragraph 23.

       24.    Defendant admits Paragraph 24.

                                CLAIMS FOR RELIEF

      VIOLATIONS OF THE FAMILY AND MEDICAL LEAVE ACT
      COUNTS I & II (FMLA INTERFERENCE AND RETALIATION)
       25.    Defendant incorporates by reference all of the preceding paragraphs

as if fully set forth herein.

       26.    Defendant denies Paragraph 26.

       27.    Defendant denies Paragraph 27.

                                        3
     Case 5:21-cv-00013-LGW-BWC Document 12 Filed 01/13/21 Page 4 of 9




      28.    Defendant denies Paragraph 28.

      29.    Defendant denies Paragraph 29.

      30.    Defendant denies Paragraph 30.

      31.    Defendant denies Paragraph 31.

      32.    Defendant denies Paragraph 32.

      33.    Defendant denies Paragraph 33.

                               PRAYER FOR RELIEF

      To the extent that the Paragraph beginning with WHEREFORE requires a

response, Defendant denies that Plaintiff is entitled to the requested relief or to any

relief whatsoever.

                                    DEFENSES

      Without assuming any burden of proof that would otherwise rest with the

Plaintiff, Defendant states the following defenses:

                                 FIRST DEFENSE

      Plaintiff’s claims are barred to the extent that he fails to state a claim upon

which relief can be granted.




                                          4
     Case 5:21-cv-00013-LGW-BWC Document 12 Filed 01/13/21 Page 5 of 9




                               SECOND DEFENSE

Some or all of the claims asserted in the Complaint are barred by the equitable

doctrines of laches, estoppel, ratification, and/or unclean hands.

                                THIRD DEFENSE

      Plaintiff’s claims are not actionable, because all actions taken by Defendant

regarding or affecting Plaintiff were based upon legitimate, non-discriminatory,

and non-pretextual business reasons, and they are not the result of any intention or

purpose, past or present, to discriminate on any basis.

                               FOURTH DEFENSE

      Plaintiff’s recovery, if any, must be barred, set off, or reduced by any

amounts of money he earned or received in lieu of earnings since his employment

ended.

                                 FIFTH DEFENSE

      Some or all of Plaintiff’s claims are barred or reduced by his failure to

exercise reasonable diligence to mitigate his alleged damages.

                                SIXTH DEFENSE

      Plaintiff’s recovery, if any, must be barred, set off, or reduced to account for

the periods in which he was unable to work.




                                          5
     Case 5:21-cv-00013-LGW-BWC Document 12 Filed 01/13/21 Page 6 of 9




                                 SEVENTH DEFENSE

          Plaintiff’s claims may be barred, in whole or in part, by the doctrine of after

acquired evidence to the extent that Defendant learns, through discovery or

otherwise, of acts by Plaintiff that would have resulted in the termination of his

employment.

                                  EIGHTH DEFENSE

          Some or all of the damages and relief sought by Plaintiff are, in whole or in

part, not legally authorized.

                                   NINTH DEFENSE

          Plaintiff may not recover the damages requested in his Complaint to the

extent that the facts alleged in support of those claims fail to satisfy the applicable

legal standards.

                                   TENTH DEFENSE

          Plaintiff is not an “eligible employee” within the meaning of the FMLA, 29

U.S.C. § 2611(2) and 20 C.F.R. § 825.110.

                                ELEVENTH DEFENSE

          Plaintiff was not entitled to job restoration rights because his employment

would have been terminated regardless of FMLA status. 29 C.F.R. § 825.216

(a)(1).


                                             6
     Case 5:21-cv-00013-LGW-BWC Document 12 Filed 01/13/21 Page 7 of 9




                             TWELFTH DEFENSE

      Plaintiff’s claims are barred because under 29 C.F.R. § 825.302(d), “[a]n

employer may also require an employee to comply with the employer’s usual and

customary notice and procedural requirements for requesting leave.”

                         RESERVATION OF RIGHTS

      Defendant hereby gives notice that it intends to rely on such affirmative and

other defenses as might become available or apparent during the course of

discovery and, thus, reserves the right to amend this Answer and otherwise

supplement the aforementioned defenses as necessary.

      WHEREFORE, having answered Plaintiff’s Complaint and asserted its

defenses thereto, Defendant prays that Plaintiff’s Complaint be dismissed in its

entirety, that judgment be entered in favor of Defendant and against Plaintiff, that

Defendant recovers its costs and reasonable attorneys’ fees incurred in this matter,

together with such other and further relief as the Court may deem just and proper.

      Respectfully submitted this 13th day of January, 2021.

                                      /s/ Luke P. Donohue
                                      Gregory J. Hare
                                      GA Bar No. 326020
                                      Luke P. Donohue
                                      GA Bar No. 193361
                                      Ogletree, Deakins, Nash, Smoak & Stewart,
                                      P.C.
                                      One Ninety One Peachtree Tower

                                         7
Case 5:21-cv-00013-LGW-BWC Document 12 Filed 01/13/21 Page 8 of 9




                             191 Peachtree St. NE, Suite 4800
                             Atlanta, GA 30303
                             Telephone: 404-881-1300
                             Facsimile: 404-870-1732
                             greg.hare@ogletree.com
                             luke.donohue@ogletree.com

                             Attorneys for Defendant




                               8
     Case 5:21-cv-00013-LGW-BWC Document 12 Filed 01/13/21 Page 9 of 9




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

ANTHONY BUCHANAN,
            Plaintiff,
v.                                              CIVIL ACTION
                                                NO. 1:20-cv-04108-TCB-CCB
PCC AIRFOILS, LLC,
               Defendant.


                          CERTIFICATE OF SERVICE

      I certify that on January 13, 2021, I electronically filed DEFENDANT PCC

AIRFOILS, LLC’S ANSWER TO PLAINTIFF’S COMPLAINT with the

Clerk of Court using the CM/ECF system, which will automatically send e-mail

notification of such filing to the following attorneys of record:

                               Nikeisha A. Bradley
                                  Adian Miller
                               Barrett & Farahany
                       1100 Peachtree Street, N.E., Suite 500
                               Atlanta, GA 30309
                            Nikki@justiceatwork.com
                            Adian@justiceatwork.com

                                   s/Luke P. Donohue
                                   Luke P. Donohue
                                   GA Bar No. 193361
                                   Attorney for Defendant




                                          9
